                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA                                )
                                                        )
                Plaintiff,                              )
                                                        )
        v.                                              )       Case No. 6:15-CV-03141-MDH
                                                        )
GAVIN LITTLE                                            )
                                                        )
                Defendant.                              )

                                               ORDER

        Before the Court is the Report and Recommendation of the Magistrate Judge. (Doc. 61).

The Magistrate Judge recommended that Defendant’s conditional release be revoked and that

Defendant remain committed under 18 U.S.C. § 4246. Defendant has filed exceptions, and the

matter is ripe for review.

        Defendant was originally committed under § 4246 on August 31, 2015. (Doc. 12). He was

conditionally released on January 20, 2017. (Doc. 19). On August 24, 2017, the Court revoked his

first conditional release for violating the terms of his release. (Doc. 35). On that same date, Plaintiff

moved the Court to again conditionally release Defendant. (Doc. 36). On September 12, 2017, the

Court ordered his second conditional release. (Doc. 42).

        On March 29, 2018, Plaintiff arrested and returned Defendant to the USMCFP after he

violated the conditions of his release by consuming alcohol and absconding from his treatment

facility. On May 25, 2018, Plaintiff filed a motion to revoke the Defendant’s conditional release.

(Doc. 46). Plaintiff stated that Defendant had violated the conditions of his release and that his

continued release would create a substantial risk of bodily injury to another person or serious

damage to the property of another. Id. at 2.



                                                   1
       A forensic psychological report assembled be a panel of four medical professionals and

dated May 7, 2018, diagnosed Defendant with schizophrenia, in full remission, antisocial

personality disorder, and alcohol and cannabis use disorders. (Doc. 46-1 at 15). The panel stated

that Defendant had a history of violence, mental illness, and substance abuse, and was at an

elevated risk for committing further violence. Id. at 16. The panel noted Defendant’s excessive

and compulsive substance abuse as a risk factor for re-offending. Id. at 17. The panel concluded

that Defendant currently suffers from a mental disease, as a result of which his release would create

a substantial risk of bodily injury to another person or serious damage to the property of another

and recommended he be committed under 18 U.S.C. § 4246. Id.

       On Defendant’s request, Dr. Shawna Baron, Psy.D., evaluated Defendant and submitted a

report dated August 24, 2018. (Doc. 54). She diagnosed him with schizophrenia in remission,

antisocial personality disorder, and alcohol and cannabis use disorders. (Doc. 54 at 7). Dr. Baron

opined that despite the possibility that Defendant’s substance abuse might increase his risk for

future violence, the risk could be effectively mitigated by placing him in a residential substance

abuse treatment program. (Doc. 54 at 8). Dr. Baron stated that, for this reason, Defendant did not

meet the criteria for commitment under § 4246.

       The Magistrate Judge held a hearing on October 4, 2018. (Doc. 58). Both the panel and Dr.

Baron submitted testimony that was duplicative of their respective reports. The Court also heard

testimony from Angie Conover, a social worker at USMFP, and the Defendant himself. Ms.

Conover testified that Defendant’s first release was to a halfway house that did not provide mental

health treatment. (Doc. 60 at 44). His second release was to a residential substance abuse treatment

center, although that center refused to accept him because of his sex offender status. Id. at 45. He

was eventually placed in an outpatient treatment center that provides the “top level” of supervision



                                                 2
and structure available. Id. at 46-48. After being returned to the USMCFP, the Plaintiff could not

find an inpatient treatment center that would accept him. Id. at 49. Ms. Conover stated that

“residential substance abuse treatment is hard to find” and that for sex offenders like Defendant it

is even harder to find. Id. at 57.

        The Defendant testified that he knows he suffers from mental diseases and that he would

comply with any treatment. Id. at 76-77. He stated he would not be a danger to other people or

their property if released. Id. at 77-78.

        The Magistrate Judge in his report found that Defendant violated the conditions of his

release by not complying with the prescribed regimen of care. (Doc. 61 at 10). Specifically, he

found that on March 3, 2018, Defendant left his treatment facility without authorization and that

his blood alcohol content was measured at 0.17 percent, and that his conditions of his release

include not using alcohol and complying with his treatment regimen. Id. The Magistrate Judge

further found that remanding Defendant to custody was appropriate in light of his violation. Id. at

11. The Magistrate Judge found that his actions indicate that he is unable to control his substance

abuse disorder and that his continued release would thus be a danger to the community. Id.

        The Magistrate Judge considered the report of the panel more credible than the report of

Dr. Baron. Id. at 12. The Magistrate Judge noted that it was inconsistent for Dr. Baron to

recommend Defendant’s unconditional release in light of her finding that his substance abuse

increased his risk for future violence, given his long history of non-compliance with treatment and

his extensive history of substance abuse. Id. The Magistrate Judge concluded that in light of

Defendant’s failure to comply with treatment, his continued release would create a substantial risk

of bodily injury to another person or serious damage to property of another and that he thus met

the criteria for commitment under § 4246(f). Id. at 12-13.



                                                 3
       Defendants excepts to the portion of the report finding that Defendant failed to comply

with his prescribed regimen of care, and the portion finding that in light of that failure, Defendant’s

continued release would create a substantial risk of bodily injury to another person or serious

damage to the property of another. (Doc. 64 at 3). Defendant claims that the Magistrate Judge’s

findings are not supported by the documentary or testimonial evidence in the record and that his

finding is contrary to his own testimony. Id.

       The Court has carefully reviewed the record and all of the evidence in this case. The Court

first notes that Defendant’s testimony is at odds with the overwhelming weight of the other

evidence in the record, including Defendant’s own past behavior. Second, the Court notes that Dr.

Baron’s opinion that the Defendant does not meet the criteria for commitment under § 4246(f)

because his dangerousness might be mitigated if he was in an intensive residential treatment

program is of no moment. Plaintiff has been unable to place Defendant in a residential program,

and Defendant has demonstrated time and time again his inability to receive treatment in an

outpatient or halfway house-type setting.

       The Court finds that a preponderance of evidence supports the Magistrate Judge’s

conclusion that the Defendant violated the terms of his release. The Court further finds by a

preponderance of the evidence that, in light of Defendant’s failure to comply with the prescribed

regiment of treatment, his unconditional release would create a substantial risk of bodily injury to

another person or serious damage to the property of another. The Court hereby ADOPTS the

Report and Recommendation of the Magistrate Judge and REJECTS Defendant’s Exceptions.

The Court GRANTS Plaintiff’s Motion for Revocation of Conditional Release (Doc. 46) and

orders that the Defendant be committed to the custody of the attorney general for hospitalization




                                                  4
and treatment in a suitable facility under 18 U.S.C § 4246(f). The Conditional Release Order

entered by this Court on September 12, 2017 (Doc. 42), is REVOKED.

       IT IS SO ORDERED.



DATED: March 28, 2019

                                          /s/ Douglas Harpool
                                          DOUGLAS HARPOOL
                                          UNITED STATES DISTRICT JUDGE




                                             5
